Citation Nr: 1215043	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  02-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether extraschedular consideration is warranted for the Veteran's service connected low back disorder.  

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2002 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is being REMANDED to the RO.  


REMAND

In November 2010, the RO received a request from the Veteran for a hearing before the Board by live videoconference.  Hence, a remand is necessary so that VA can afford the Veteran an opportunity for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing before the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for said hearing.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


